                                                                          Case 2:19-cv-06080-RGK-SK Document 48 Filed 05/12/20 Page 1 of 2 Page ID #:2196



                                                                             1   RONALD J. HOLLAND (SBN 148687)
                                                                                 rjholland@mwe.com
                                                                             2   LAUREN ZIEGLER (SBN 293189)                                  JS-6
                                                                                 lziegler@mwe.com
                                                                             3   McDERMOTT WILL & EMERY LLP
                                                                                 415 Mission Street, Suite 5600
                                                                             4   San Francisco, CA 94105-2533
                                                                                 Telephone: (628) 218-3800
                                                                             5   Facsimile: (628) 877-0107
                                                                             6   Attorneys for Defendant
                                                                             7   KINKISHARYO INTERNATIONAL, L.L.C.
                                                                             8                       UNITED STATES DISTRICT COURT
                                                                             9                     CENTRAL DISTRICT OF CALIFORNIA
                                                                            10
                                                                                 VICTOR NAVARRETE, an                      Case No. 2:19-cv-06080 RGK
                                                                            11   individual,
                                                                                                                           Assigned to Hon. R. Gary Klausner
                                                                            12                             Plaintiff,
M C D ERMOTT W ILL & E MERY LLP




                                                                                                                           [PROPOSED] FINAL JUDGMENT
                                                                            13         v.                                  IN FAVOR OF DEFENDANT
                                                                                                                           KINKISHARYO
                                  ATTO RNEY S AT LAW
                                                       SAN FRA NCI S CO




                                                                            14   KINKISHARYO                               INTERNATIONAL, L.L.C.
                                                                                 INTERNATIONAL, L.L.C., a
                                                                            15   Delaware limited liability company;       Court:    Courtroom 850
                                                                                 and DOES 1 through 20, inclusive,
                                                                            16                                             Action Filed:      June 11, 2019
                                                                                                        Defendants         Trial Date:        August 18, 2020
                                                                            17

                                                                            18

                                                                            19

                                                                            20

                                                                            21

                                                                            22

                                                                            23

                                                                            24

                                                                            25

                                                                            26

                                                                            27

                                                                            28

                                                                                 [PROPOSED] FINAL JUDGMENT IN FAVOR OF DEFENDANT KINKISHARYO INTERNATIONAL, L.L.C.
                                                                          Case 2:19-cv-06080-RGK-SK Document 48 Filed 05/12/20 Page 2 of 2 Page ID #:2197



                                                                             1         By Order dated May 4, 2020 [Dkt. 46], this Court granted Defendant
                                                                             2   Kinkisharyo International, L.L.C.’s (“Defendant”) Motion for Summary Judgment
                                                                             3   [Dkt. 14] regarding the Complaint for Damages [Dkt. 1] brought by Plaintiff Victor
                                                                             4   Navarrete (“Plaintiff”). Therefore:
                                                                             5         IT IS HEREBY ORDERED, ADJUDGED AND DECREED that Judgment
                                                                             6   is entered in favor of Defendant and against Plaintiff on Plaintiff’s Complaint.
                                                                             7   Plaintiff shall take nothing by way of his Complaint, and this action is dismissed in
                                                                             8   its entirety with prejudice.
                                                                             9
                                                                            10

                                                                            11
                                                                                 Dated: May 12, 2020
                                                                                                                                The Hon. R. Gary Klausner
                                                                            12                                                  United States District Judge
M C D ERMOTT W ILL & E MERY LLP




                                                                            13
                                  ATTO RNEY S AT LAW
                                                       SAN FRA NCI S CO




                                                                            14

                                                                            15

                                                                            16

                                                                            17

                                                                            18

                                                                            19

                                                                            20

                                                                            21

                                                                            22

                                                                            23

                                                                            24

                                                                            25

                                                                            26

                                                                            27

                                                                            28
                                                                                                                          -1-
                                                                                 [PROPOSED] FINAL JUDGMENT IN FAVOR OF DEFENDANT KINKISHARYO INTERNATIONAL, L.L.C.
